Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 1 of 68 PageID #: 649




                                     003001
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 2 of 68 PageID #: 650




                                     003002
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 3 of 68 PageID #: 651




                                     003003
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 4 of 68 PageID #: 652




                                     003004
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 5 of 68 PageID #: 653




                                     003005
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 6 of 68 PageID #: 654




                                     003006
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 7 of 68 PageID #: 655




                                     003007
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 8 of 68 PageID #: 656




                                     003008
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 9 of 68 PageID #: 657




                                     003009
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 10 of 68 PageID #: 658




                                      003010
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 11 of 68 PageID #: 659




                                      003011
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 12 of 68 PageID #: 660




                                      003012
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 13 of 68 PageID #: 661




                                      003013
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 14 of 68 PageID #: 662




                                      003014
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 15 of 68 PageID #: 663




                                      003015
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 16 of 68 PageID #: 664




                                      003016
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 17 of 68 PageID #: 665




                                      003017
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 18 of 68 PageID #: 666




                                      003018
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 19 of 68 PageID #: 667




                                      003019
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 20 of 68 PageID #: 668




                                      003020
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 21 of 68 PageID #: 669




                                      003021
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 22 of 68 PageID #: 670




                                      003022
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 23 of 68 PageID #: 671




                                      003023
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 24 of 68 PageID #: 672




                                      003024
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 25 of 68 PageID #: 673




                                      003025
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 26 of 68 PageID #: 674




                                      003026
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 27 of 68 PageID #: 675




                                      003027
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 28 of 68 PageID #: 676




                                      003028
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 29 of 68 PageID #: 677




                                      003029
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 30 of 68 PageID #: 678




                                      003030
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 31 of 68 PageID #: 679




                                      003031
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 32 of 68 PageID #: 680




                                      003032
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 33 of 68 PageID #: 681




                                      003033
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 34 of 68 PageID #: 682




                                      003034
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 35 of 68 PageID #: 683




                                      003035
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 36 of 68 PageID #: 684




                                      003036
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 37 of 68 PageID #: 685




                                      003037
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 38 of 68 PageID #: 686




                                      003038
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 39 of 68 PageID #: 687




                                      003039
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 40 of 68 PageID #: 688




                                      003040
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 41 of 68 PageID #: 689




                                      003041
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 42 of 68 PageID #: 690




                                      003042
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 43 of 68 PageID #: 691




                                      003043
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 44 of 68 PageID #: 692




                                      003044
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 45 of 68 PageID #: 693




                                      003045
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 46 of 68 PageID #: 694




                                      003046
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 47 of 68 PageID #: 695




                                      003047
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 48 of 68 PageID #: 696




                                      003048
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 49 of 68 PageID #: 697




                                      003049
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 50 of 68 PageID #: 698




                                      003050
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 51 of 68 PageID #: 699




                                      003051
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 52 of 68 PageID #: 700




                                      003052
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 53 of 68 PageID #: 701




                                      003053
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 54 of 68 PageID #: 702




                                      003054
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 55 of 68 PageID #: 703




                                      003055
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 56 of 68 PageID #: 704




                                      003056
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 57 of 68 PageID #: 705




                                      003057
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 58 of 68 PageID #: 706




                                      003058
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 59 of 68 PageID #: 707




                                      003059
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 60 of 68 PageID #: 708




                                      003060
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 61 of 68 PageID #: 709




                                      003061
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 62 of 68 PageID #: 710




                                      003062
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 63 of 68 PageID #: 711




                                      003063
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 64 of 68 PageID #: 712




                                      003064
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 65 of 68 PageID #: 713




                                      003065
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 66 of 68 PageID #: 714




                                      003066
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 67 of 68 PageID #: 715




                                      003067
Case 4:20-cr-00142-SDJ-KPJ Document 54-3 Filed 07/28/20 Page 68 of 68 PageID #: 716




                                      003068
